ON MOTION TO RETAX COSTS
Hall, J.
On March 12, 1956, we reversed tbe judgment of tbe lower court and entered judgment for appellant on direct appeal and affirmed tbe case on cross-appeal. 85 So. 2d 812. On April 23, 1956, we overruled a suggestion of error filed by appellees and sustained a motion to correct judgment in favor of tbe appellants. 86 So. 2d 871. In the opinion on tbe motion to correct judgment tbe mat*162ter of court costs- was not mentioned and we ordered judgment against the appellees both jointly and severally in the principal amount of $2,000 and an additional judgment against Will Love individually in the sum of $663.98. In entering judgment the clerk taxed all the cost against Will Love individually and none of it against the surety, United States Fidelity & Guaranty Company. The appellants have filed a motion to retax the costs so as to make the same payable both jointly and severally by the surety and Will Love.  We think the motion should be sustained for the reason that the surety, while liable on its surety bond for only the principal sum of $2,000, has fought this case through two trials in the circuit court and two appeals to this Court. See 50 Am. Jur, Suretyship, Section 218. The case is quite similar to one where a surety has endorsed a promissory note in the amount of $2,000 and defended a suit on the note upon default in the payment thereof by the principal and caused the costs to be incurred by reason of such defense. In such a case the surety would be liable not only for the principal of the note but also for the costs incurred in defending the suit.
Motion to retax costs in sustained and judgment for all the costs will be entered jointly and severally against Will Love and the surety.
All justices concur except Holmes, J., who took no part, and Gillespie, J., who dissents.